         Case 1:18-cv-00443-LY Document 172 Filed 08/19/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DIVISION OF TEXAS
                                  AUSTIN DIVISION

JONATHAN LANGLEY                                §
     Plaintiff                                  §
v.                                              §          Case 1:18-cv-00443-LY
                                                §
INTERNATIONAL BUSINESS                          §
MACHINES CORPORATION                            §
     Defendant                                  §



                   PLAINTIFF’S RESPONSE TO DEFENDANT
            INTERNATIONAL BUSINESS MACHINES CORPORATION’S
           OPPOSED MOTION FOR ORDER DECLARING TIMELY FILING

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COMES Plaintiff Jonathan Langley, and files this, his Response in Opposition to

Defendant International Business Machines Corporation’s (hereinafter “IBM”) OPPOSED

MOTION FOR ORDER DECLARING TIMELY FILING (Docket No. 167) of IBM’s Motion

for Summary Judgment (Docket No. 126) and would respectfully show as follows:

                               I. SUMMARY OF THE ARGUMENT

         Plaintiff Jonathan Langley respectfully requests that the Court allow the summary

judgment and other pending motions to be decided on the merits alone, or, in the alternative, to

deny Defendant International Business Machines Corporation’s Opposed Motion for Order

Declaring Timely Filing.

                                           II. ARGUMENTS

       Jonathan Langley would prefer that this case—and all of the many substantive motions

pending in it—be decided on the merits. In that vein, Langley did not initially object to IBM’s

failure to follow this Court’s Order and seek leave to file its motion for summary judgment
            Case 1:18-cv-00443-LY Document 172 Filed 08/19/19 Page 2 of 4



untimely. Langley’s objection to IBM’s untimely filing without leave only came in response to

IBM’s motion practice allegation that it was actually harmed by Langley’s subsequent summary

judgment response that was filed approximately 52 minutes after midnight due to computer

malfunctions.1 Langley’s objections took the form of mainly pointing out that IBM’s motion for

summary judgment was filed a day later than it was representing to the Court due to IBM’s own

error, that Plaintiff’s response was actually within the 14-day summary judgment deadline based

on IBM’s true filing date, and that IBM should not be throwing stones in glass houses when it

did not itself seek leave for the filing of its entire motion for summary judgment, as this Court

ordered.2

          Langley and his counsel would prefer that this case be determined only on the merits of

the question of whether IBM discriminated against him. Because IBM has resorted to instead

obstructing and objecting to every bit of discovery and procedural minutiae its attorneys can

conjure up in this case3, however, Langley is forced to preserve his argument that his summary

judgment response filing was not untimely due to IBM’s own timing of, and failures associated

with, its corrected motion for summary judgment, and to—if needed—object to such failures

outright. 4 To that end, Langley incorporates by reference herein all of the arguments and

objections he previously made in Plaintiff’s Reply to Defendant’s Combined Opposition to

Plaintiff’s Opposed Motion for Leave to Exceed Page Limit on Plaintiff’s Response to

Defendant’s Motion for Summary Judgment, Plaintiff’s Motion for Leave to File Plaintiff’s

Response to Defendant’s Motion for Summary Judgment Untimely, Plaintiff’s Motion for Leave



1
    See generally Dkt. No. 125, 159, & 166.
2
    See generally Dkt. No. 166, pgs. 2-3.
3
    See generally Dkt No. 29, 51, 52, 57, 58, 59, 74, 75, 86, 96, 135, 140, 148, 159, 167, & 170.
4
    See generally Dkt. No. 125, 126.

                                                   2
            Case 1:18-cv-00443-LY Document 172 Filed 08/19/19 Page 3 of 4



to File a Corrected Response, and Plaintiff’s Motion for Leave to File Corrected Exhibits Under

Seal.5

                                  PRAYER FOR RELIEF

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Jonathan Langley respectfully

requests that the Court allow the summary judgment and other pending motions to be decided on

the merits alone, or, in the alternative, to deny Defendant International Business Machines

Corporation’s Opposed Motion for Order Declaring Timely Filing.

                                                   Respectfully submitted,




                                                   ________________________
                                                   Heidi A. Coughlin
                                                   State Bar No. 24059615
                                                   Archie Carl Pierce
                                                   State Bar No. 15991500
                                                   Blair J. Leake
                                                   State Bar No. 24081630
                                                   Brantley Ross Pringle, Jr.
                                                   State Bar No. 16330001
                                                   WRIGHT & GREENHILL, P.C.
                                                   900 Congress Avenue, Suite 500
                                                   Austin, Texas 78701
                                                   512/476-4600
                                                   512/476-5382 (Fax)
                                                   HCoughlin@w-g.com
                                                   CPierce@w-g.com
                                                   BLeake@w-g.com
                                                   RPringle@w-g.com

                                                   Attorneys for Plaintiff
                                                   Jonathan Langley




5
    See Dkt. No. 166.

                                              3
         Case 1:18-cv-00443-LY Document 172 Filed 08/19/19 Page 4 of 4



                                  CERTIFICATE OF SERVICE

       I hereby certify that on 19th day of August, 2019, I electronically filed the foregoing

RESPONSE IN OPPOSITION with the Clerk of Court using the CM/ECF system, which sent

notification of such filing to the Court and Defendant’s counsel. The sealed documents were

emailed to Defendant’s counsel.




                                                  ___________________________________
                                                  Heidi A. Coughlin




                                              4
